*By THE Court.
There is no evidence of a conversion, pgg *- which is the gist of an action of trover; so that on that count the plaintiff must fail. But whether the defendant is chargeable on the general custom as an innkeeper, is the question. On principles of law, an innkeeper is liable for whatever is deposited in his house, and this on grounds of the soundest policy and public convenience. But the true point in the case is, whether the plaintiff did not repose his trust and confidence in Elizabeth Geltner, whom he was courting, and to whom he had always heretofore trusted his money for safe keeping. If the jury are satisfied that he did, then the case is taken out of the general rule, as 'he did not rest on the security of the inn: if otherwise, the verdict should be for the plaintiff.
Verdict for defendant.